Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed November 2nd, 2022 has been entered. Claims 1-2, 7, 12, 14, 16, 18, 20, 22-27, 33, and 35-39  remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 2nd, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
in art would recognize that doing so would provide a better structural support and stability.
Claims 12, 35-36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2017/0101182) in view of Ezaki et al. (US 2011/0128949), Mochizuki et al. (US 2015/0122963), and Josefiak (EP 2549412).
Regarding claims 12, Brown et al. ‘182 teaches (figures 1-5) an aircraft comprising:
a fuselage having a longitudinal axis (axis run from the nose of the aircraft of the tail) and a passenger compartment, the passenger compartment having a floor and a ceiling (310), 
rows of seats (304 and 306) fixed to the floor and adjacent an aisle (302), and 
a mobile container/ storage compartment with a delivery system (320, 350) suspended from a track/rail (330) mounted on the ceiling (310) over the aisle, wherein:
the mobile container has a side portion extending over one or more of the seats  in the rows of seats and at least two separate engaging structures /wheels (541, 544) (the storage compartment sized wider than the aisle will extend over one or more of the seats as shown by 214 in figure 2), 
a track include a box rail/frame (532, 534) having an opening (526) on a floor-facing side (opening is common to both box rails) to receive a portion of one the at least two separate engaging structure/wheel (542, 544) of the suspended mobile container (frame box (520) has wheels (Para 0027)),
engaging structure includes a plurality of rollers/wheels received by a respective one of the at least one of the two tracks (figure 5)
but it is silent about a fuselage being divided into multiple service zones,
multiple mobile containers, each suspended from a discrete section of the at least two tracks mounted on the ceiling over the aisle in a different one of the multiple service zones and having an assigned storage bay in the respective service zone.
However, Ezaki et al. ‘949 teaches (figures 3-4) an aircraft with three interior spaces for first class, business class, and economy class, and the three interior spaces are separated from each other with the galleys/storage bays where flight attendants prepare drinks or foods (Para 0055). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown et al. ‘189 to incorporate the teachings of Ezaki et al. ‘949 to configure a fuselage divided into multiple service zones, 
multiple mobile containers, each suspended from a discrete section of the at least two tracks mounted on the ceiling over the aisle in a different one of the multiple service zones and having an assigned storage bay in the respective service zone . One of ordinary skill in art would recognize that doing so would  provide flight experiences to customers based on service zones.
Modified  Brown et al. ‘189 is silent about the at least two tracks of each discrete section are parallel, and each of the at least two tracks of each discrete section is mounted at a separate location on the ceiling.
Mochizuki et al. ‘963 teaches (figures 1-3) the moving unit (1) with a pair of guide tracks/rails (2) laid in parallel to each other on the ceiling panel (101) as a fixed portion in the passenger cabin (100) of an aircraft, a plurality of moving blocks (3) assembled to each of the guide tracks, a movable body (41) to which those moving blocks are fixed and the service unit (42) is fixed to the movable body (41) (Para 0026-0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown et al. ‘182 to incorporate the teachings of Mochizuki et al. ‘963 to configure a mobile container with the at least two tracks which are parallel, and each of the at least two tracks is mounted at a separate location on the ceiling. One of ordinary skill in art would recognize that doing so would provide a better structural support and stability.
Modified Brown et al’ 963 is silent about each storage bay includes a plate magnet positioned to lock the respective assigned mobile container in place in the storage bay.
Josefiak ‘412 teaches permanent magnet, which switches off the active radio transmitter, located in a recess of an air cargo pallet which serves to receive the foot and to secure the air cargo container on board the aircraft (English Translation Page 2 Para 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown et al. ‘182 to incorporate the teachings of Josefiak ‘412 to configure each storage bay includes a plate magnet positioned to lock the respective assigned mobile container in place in the storage bay. One of ordinary skill in art would recognize that doing so would secure the container.
Regarding claim 35, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft where in the mobile container is trapezoidal in shape with an upper curve (the storage compartment sized wider than the aisle will extend over one or more of the seats as shown by 214 in figure 2 which is trapezoidal in shape with an upper curve) (Para 0025).
Regarding claim 36, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the side portion of the mobile container is a first side portion extending over one or more of the seats in rows of seats on a first side of the aisle, the mobile container further including a second side portion extending over one or more seats in rows of seats on a second opposing side of the aisle, and a bottom wall extending over the aisle between the first and second side portions (clearly seen in figure 2 by number 214).
Regarding claim 39, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein at least one of the multiple containers includes internal storage features specific to service in the respective service zone (containers carry food to serve in respective service zone).
Allowable Subject Matter
Claims 1 and 14 are allowed.
Claims 2, 7, 22-27, 33, and  37-38 are allowed due to their dependency on claim 1.
Claims 16, 18 and 20 are allowed due to their dependency on claim 14.
Response to Arguments
Applicant’s arguments, filed November 2nd, 2022, with respect to Crowley (US 5,440,997) have been fully considered and are persuasive.  Therefor the rejection based on Crowley ‘997 has been withdrawn. 
Applicant's arguments with respect to Josefiak (EP 25494122) have been fully considered but they are not persuasive. Josefiak ‘122 teaches the use of magnetic field of permanent magnet to switch off the active radio transmitter arranged in a foot of the air cargo container. Thus, the position of the permanent magnet located in the recess of an air cargo pallet locks the orientation of the mobile container in place (magnetic field of the permanent magnet has a fixed direction which needs to be aligned in a certain way to switch off the active radio transmitter, thus permanent magnet locks the position of the container in place in the storage bay).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/30/2022